Citation Nr: 1614119	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension.

2.  Entitlement to service connection for diabetes mellitus (claimed as high blood sugar).

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for joint and muscle pain and fatigue, to include as due to an undiagnosed illness (claimed as neck, back, shoulders, and arms).

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness (claimed as functional gastrointestinal disorder, indigestion and abnormal weight loss).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1994.  His honors include the Combat Action Ribbon and Southwest Asia Service Medal with two stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 (hypertension) and August 2013 (remaining) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania (2009) and Augusta, Maine (2013).  The Veteran currently resides in Pennsylvania. 

The issue of entitlement to an increased rating for right knee disorder has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his October 2012 substantive appeal, regarding the claim of entitlement to a compensable rating for hypertension, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  On his October 2013 substantive appeal, for his service connection and TDIU claims, the Veteran requested a Board hearing to be held in Washington, D.C. (a Central Office hearing).  In a December 2013 additional substantive appeal VA Form 9, the Veteran requested a Travel Board hearing.  In December 2014, in response to a Supplemental Statement of the Case regarding his hypertension claim, the Veteran submitted another substantive appeal VA Form 9, again requesting a Travel Board hearing.  

In February 2016, the Veteran's representative submitted an appellant brief which noted that the Veteran had requested both a Central Office hearing and a Travel Board hearing.  The representative requested that the Board remand the claim so that the Veteran could be scheduled for a Travel Board hearing.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2015).  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted. The Veteran and his representative should be notified in writing of the date, time and location of the hearing

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






